Citation Nr: 0211779	
Decision Date: 09/11/02    Archive Date: 09/19/02	

DOCKET NO.  94-36 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1975 to May 1978.  

This appeal arises from a May 1994 rating decision of the 
VARO in Detroit, Michigan, which denied entitlement to 
service connection for PTSD on the basis that there was no 
credible supporting evidence of an alleged inservice 
stressor. 

The matter was before the Board of Veterans' Appeals (Board) 
in July 1998 at which time it was remanded for further 
development.  The case has been returned to the Board for 
appellate review.  

In a February 2001 statement, the veteran referred to 
excessive treatment during service for alcohol abuse.  To the 
extent that he is claiming service connection for alcohol 
abuse or a psychiatric disorder other than PTSD, those 
matters are not for consideration by the Board at this time 
since they have not been developed or adjudicated.  


FINDINGS OF FACT

1.  The veteran's records establish that he had no combat 
with the enemy and he has not contended otherwise.

2.  Despite extensive efforts, the veteran's reported 
stressful incident in service has not been verified by any 
source and he has not been able to submit specific 
information which would permit verification from official 
sources.  

3.  The evidence does not establish that the veteran 
currently has PTSD that may be associated with his military 
service or any verified incident in service.  


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  Among other things, 
this law redefines the obligations of VA with respect to 
notice and the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5103A (West 
Supp. 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  In general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied. 

Under the new legislation, VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in the case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the veteran's claim and finds that no 
further development is necessary as to this issue.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the instant 
case, the evidence of record includes numerous reports of 
psychiatric treatment and evaluation of the veteran in the 
years following service.  In addition, in a 1998 decision, 
the Board remanded the case for further development.  
Further, the veteran was given the opportunity to provide a 
hearing before a hearing officer at the Detroit RO in 
September 1994.  Communications are of record from various 
service department representatives and the claims folder 
includes private, VA, and Social Security Administration 
records.  Accordingly, the Board concludes that the 
discussions in the rating decisions, the statement of the 
case, the supplemental statements of the case, the veteran's 
testimony at his personal hearing, have all in effect 
informed the veteran of the information and evidence needed 
to substantiate his claim in complying with the VA 
notification requirements. See 38 U.S.C.A. § 5103.

The RO has made more than reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  No reasonable possibility exists that any further 
assistance would aid in substantiating the claim and the RO 
has therefore met its duty to assist the veteran.  
38 U.S.C.A. § 5103A (West Supp. 2002).  No further 
development is required in order to comply with VA's duty to 
assist.  

Factual Background  

The veteran's service medical records are without reference 
to the alleged incident in which the veteran killed a fellow 
Marine while on guard duty at the Marine Corps Recruit Depot 
in San Diego, California, in July 1975.  The records do show 
he was hospitalized at the National Naval Medical Center in 
Bethesda, Maryland, from November 7, 1977, to December 16, 
1977, for habitual excessive drinking.  He reported that his 
present high level of alcohol abuse had begun about one year 
earlier during the break up of his marriage.  The veteran 
admitted that while intoxicated, he had a personality change 
which led to increasing hostility and irritability.  He 
stated he would frequently fight during these time frames.  
He reported that in the past he had been charged with driving 
under the influence of alcohol and he admitted that in 
civilian life he had been arrested on two occasions for 
alcohol-related incidents.  A detailed history was provided 
and it was determined that after an adequate period of 
evaluation and treatment, the diagnosis was habitual 
excessive drinking, chronic, severe, in remission.  

The post service evidence includes reports of VA outpatient 
visits on previous occasions in 1991.  At the time of one 
such visit in June 1991, the veteran expressed a complaint of 
an inability to work.  The veteran stated he had had problems 
while in the military and thereafter.  He did not elaborate 
as to the reported problems in the military.  

The veteran was accorded a psychiatric examination for rating 
purposes by VA in October 1991.  It was indicated that he 
presented with a confusing history with multiple symptoms.  
The veteran stated that while in service, he reported 
recollections of an incident when he was serving as a guard 
and was told no one could leave a training area.  However, he 
indicated one of the recruits tried to leave.  The veteran 
recalled that he stood in front of the individual, held out 
his hand, and said "halt."  He further related that the 
individual put his hands up as to push the veteran to get by 
him, and the veteran then hit him with the butt of his gun.  
He stated that the blow broke the individual's neck and 
killed him instantly.  He thought that it might have been one 
of the drill sergeants who was only pretending to be a 
recruit in order to test him.  He stated there was no 
official inquiry held after the incident, but he added that 
he thereafter became mean and violent.  The veteran stated 
that following service, he had a brief period of 
hospitalization in 1986 in a stress unit after having a 
run-in with his bosses at an automobile plant where he was 
then working.  He reported another admission at the VA 
Medical Center in Ann Arbor in 1990 with symptoms of 
depression which were felt to be part of a post-concussive 
syndrome.  He added that earlier in 1990 he had sustained a 
head injury while in a motor vehicle accident.  He stated 
that since that time he had had increasing problems with 
depression, physical fatigue, and hypersomnolence.  It was 
reported the veteran had been followed in the VA mental 
hygiene clinic for about one year.  Working diagnoses at the 
present time included paranoid personality disorder, 
alcoholism, depression, and a question of PTSD.  It was 
remarked that the veteran had a longstanding history of 
problems with anger and aggression, paranoid feelings, panic 
attacks, and depressive symptoms complicated by a history of 
ongoing alcohol abuse that was difficult to quantitate.  He 
also related a history of a head injury with subsequent 
syndrome of prominent fatigue, which did not appear clearly 
related to his depressive symptomatology.  Notation was made 
that in addition, the veteran related an incident while in 
service when he inadvertently killed an individual by a blow 
to the head.  The examiner stated the differential diagnosis 
should include paranoid personality disorder, schizophrenia, 
intermittent explosive disorder, depressive disorder, and 
organic mental disorder related to the head injury.  
Additionally, one was to consider the possibility of a 
conversion disorder.  The Axis I diagnoses were probable 
alcohol abuse and rule out depressive disorder.  The Axis II 
diagnosis was a paranoid personality disorder.  

Additional medical evidence includes the report of 
hospitalization of the veteran at the VA Medical Center in 
Battle Creek, Michigan, from April to June 1992.  The Axis I 
diagnoses were:  Depressive disorder; probable drug-induced 
hallucinosis with paranoid features; chronic and continuous 
alcohol and polydrug dependence; and PTSD.  There was no 
Axis II diagnosis.  

At the time of a personal hearing before a hearing officer at 
the RO in September 1994, the veteran testified that while on 
guard duty during basic training, he hit another Marine with 
his rifle after the individual refused to stop, and tried to 
run past him.  He did not think the Marine was a member of 
his platoon.  He believed the man might have been a recruit 
from another platoon in his training cycle or that the 
individual might already have graduated from boot camp.

Reference was made at the hearing to a March 1994 statement 
from a friend of the veteran who corroborated several aspects 
of the veteran's alleged stressor.  

Also of record is an April 1994 letter from the head of the 
Records Correspondence Section of the Personnel Management 
Support Branch, Headquarters, United States Marine Corps.  
That individual stated that a search of the unit diaries 
submitted by the Personnel Support Battalion, Recruit 
Training Regiment, Marine Corps Recruit Depot, did not show 
any member of the veteran's unit as having been killed during 
the period of time the veteran was attached to the unit.  
That unit was identified as Platoon 3054 in the RO's April 
1994 search request.

Also at the September 1994 hearing, the veteran stated he was 
not aware that any investigation of the alleged incident ever 
took place.  

Subsequent medical evidence includes varying psychiatric 
diagnoses, including bipolar affective disorder with 
psychotic features which was diagnosed following 
hospitalization of the veteran by VA from March to April 
1995.  

Additional evidence of record includes an August 1998 
statement from the head of Correspondence Unit No. 12, 
Records Correspondence Section, Personnel Management Support 
Branch, Headquarters, United States Marine Corps in Quantico, 
Virginia, to the effect that there were no means available by 
which the senior drill instructor of Platoon 3054 in July 
1975 could be verified.  It was noted the information would 
be in the platoon graduation yearbook.  It was stated that 
research regarding the death of a Marine recruit had 
previously been conducted in April 1994.  Reference was made 
to the April 1994 communication mentioned elsewhere in this 
decision.

In a December 1999 communication the same individual stated 
that another unit diary search had been completed and there 
was "no Marine recruit killed as previously stated in our 
attached letters."  The individual remarked that anecdotal 
incidents, although they might be true, were not 
researchable.  The individual further stated that it was 
standard operative procedure required by regulation to hold 
an investigation regarding any death or serious injury.  

Of record is a May 2000 communication from the veteran's 
mother to the effect that he was a completely changed person 
on his return home from active service.  She stated that 
about 10 years after his discharge from service, the veteran 
told his oldest sister that he had killed another Marine 
during maneuvers while stationed in California.  She related 
that the incident in question involved the veteran hitting 
another Marine with the butt of his rifle when the individual 
tried to "get through the guards undetected" and fell dead.  
She went on to say the veteran was relieved of his duty for 
the night and was told to forget the incident and keep his 
mouth shut.  

The commandant of the Marine Corps Recruit Depot in San 
Diego, California, was provided a second request by the 
service center manager of the VARO in Detroit in August 2000 
for any reports or records involving the reported death or 
serious head injury of the Marine at that facility in July 
1975.  It was noted that while the veteran was in one 
platoon, the incident could have involved a number of several 
other platoons or even anyone on the base. 

The reply came later that same month.  The depot inspector at 
the Marine Corps Recruit Depot indicated that no information 
was found regarding the alleged incident in which the veteran 
killed a fellow Marine while on guard duty during training in 
July 1975.  

Also of record is a communication to the veteran in June 200l 
signed by the director of the VARO in Detroit.  She told the 
veteran that during his personal hearing in 1994 he gave the 
first and last name of a sergeant in his unit.  She informed 
the veteran that the records showed six individuals by that 
name had applied for VA benefits, but none of them had served 
in the Marine Corps in 1975.  The veteran was asked to locate 
the individual and was told that any evidence submitted from 
him would be considered. 


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.

When the veteran initially filed his claim in the 1990's, 
entitlement to service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).  

Thereafter, § 3.304(f) was amended, effective March 7, 1997.  
64 Fed. Reg. 32,807-32,808 (1999).  The amended regulation 
provides:

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2001).

In addition, in November 1996 VA regulations were amended to 
adopt the fourth edition of the American Psychiatric 
Associations Diagnostic and Statistical Manual of Mental 
Disorders (4th Edition 1994) (DSM-IV).  38 C.F.R. § 4.130 
(1997).  An earlier version of the text, DSM-III (3rd Edition 
1980), was in use by VA at the time the veteran filed his 
claim in the 1990's.  38 C.F.R. § 4.125 (1996).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where a law or regulation changes after a claim has 
been filed or reopened before the administrative or judicial 
appeal process has been concluded, the impression most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary has done so.

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the Court 
noted that a significant change from DSM-III to DSM-IV was 
that the diagnostic criteria for a PTSD stressor (that is, 
the requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on visual experience 
and response but are individualized (geared to the specific 
individual's actual experience and response)."  Cohen, at 
141.  Subsequently, the Court noted that, "under Cohen, the 
appellant was entitled to receive the benefit on the most 
favorable version of the DSM."  Helfer v. West, 11 Vet. 
App. 178, 179 (1998), affirmed, 174 F. 3d 1332 (Fed. Cir. 
1999).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressor(s) are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory and consistent with the circumstances, 
conditions or hardships of such service.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d)(f) (2001); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart 
Medal, the Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," where the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The Board further notes that the Court has held that in view 
of the subjective nature of the DSM-IV criteria for assessing 
the sufficiency of a PTSD stressor, the question of the 
sufficiency of the asserted stressor(s), in terms of DSM-IV's 
requirements, is a medical question requiring examination and 
assessment of the veteran by a mental health professional.  
Cohen, supra, at 142, citing West (Carlton) v. Brown, 7 Vet. 
App. 70, 79 (1994).  Furthermore, the Court in Cohen noted 
that "mental health professionals are experts and are 
presumed to know the DSM requirements applicable to their 
practice and to have taken them into account in providing a 
PTSD diagnosis..." Id.  

The record in this case does not indicate that the veteran 
ever served in combat.  He was not awarded the Purple Heart 
Medal, the Combat Infantryman's Badge, or a similar combat 
citation, and it has not been contended otherwise.  He has 
reported that he may have killed another Marine during boot 
camp in July 1975.  The record reflects that he has been 
hospitalized in the years following service for treatment of 
alcoholism and psychiatric symptomatology.  The record shows 
that since 1992 the diagnoses have included PTSD.  It appears 
the PTSD diagnosis has been based on history provided by the 
veteran, a history which is essentially substantiated.  

The undersigned finds that credible supporting evidence that 
the event described as stressful actually occurred is not of 
record.  There must be credible evidence supporting the 
existence of a claimed stressor and it is noted that the 
Court has held that the Board correctly rejected a medical 
opinion where "the conclusion reached by the physician [was] 
clearly based on the history provided by the veteran."  
Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  "[The] Board 
[is] not bound to accept opinions of two physicians who made 
diagnoses of PTSD...almost 20 years following appellant's 
separation from service and who necessarily relied on history 
as related by appellant."  Reonal v. Brown, 5 Vet. App. 
at 460-461; Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
presumption of credibility of the evidence does not arise 
where the examining physician relied upon the appellant's 
account of his medical history and service background...[and] 
"an opinion based upon an inaccurate factual premise has no 
probative value."  Reonal v. Brown, 5 Vet. App. at 461.  

Despite extensive efforts, VA has not been able to verify the 
veteran's accounts of the stressful incident in which he 
reportedly killed a fellow Marine.  As has been noted above, 
in different communications of record, VA has been unable to 
verify the veteran's accounts of the stressful incident.  In 
a December 1999 communication, information was obtained that 
"another" unit diary search was completed with no indication 
of mention of any Marine recruit having been killed.  
Notation was made that it was standard operating procedure 
for the Marines as required by regulation to hold an 
investigation regarding any death or service injury.  In 
addition to that correspondence from the Personnel Management 
Support Branch at the Headquarters, United States Marine 
Corps, an August 2000 statement from the depot inspector at 
the Marine Corps recruit depot in question indicated that no 
information had been found regarding the alleged incident 
involving the death of a Marine in July 1975.  Therefore, in 
the Board's judgment, the evidence which is of record is not 
adequate to establish that the events the veteran has 
recalled actually happened and were sufficient to constitute 
a stressful incident during military service or to convince 
different examiners that he has PTSD resulting from the 
reported traumatic event experienced during his military 
service.  Accordingly, it follows that service connection for 
PTSD is not in order.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.304(f).  The Board has carefully reviewed the entire 
record with regard to the claim for service connection for 
PTSD, but does not find that the evidence is so evenly 
balanced that there is doubt as to any material matter 
regarding that issue.   


ORDER

Service connection for PTSD is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

